UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4951



UNITED STATE OF AMERICA,

                                             Plaintiff - Appellee,

          versus


TANDREA MYERS,

                                            Defendant - Appellant.


                            No. 06-5089



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


AARON BOONE,

                                            Defendant - Appellant.


Appeals from the United States District Court for the District of
South Carolina, at Charleston.   Patrick Michael Duffy, District
Judge. (2:05-cr-00978-PMD)


Submitted: June 11, 2007                      Decided:   July 9, 2007


Before WILKINSON, GREGORY, and SHEDD, Circuit Judges.
Affirmed by unpublished per curiam opinion.


G. Wells Dickson, Jr., WELLS DICKSON, P.A., Charleston, South
Carolina; Jerry N. Theos, URICCHIO, HOWE, KRELL, JACOBSON, TOPOREK
& THEOS, P.A., Charleston, South Carolina, for Appellants.
Reginald I. Lloyd, United States Attorney, Columbia, South
Carolina, Carlton R. Bourne, Jr., Assistant United States Attorney,
Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

           In these consolidated appeals, Tandrea Myers and Aaron

Boone appeal their convictions and sentences for conspiracy to

distribute 500 grams of cocaine and a quantity of marijuana in

violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(B),(D) & 851 (2000).

On appeal, counsel filed a brief pursuant to Anders v. California,

386 U.S. 738 (1967), claiming there are no meritorious issues on

appeal, but raising the question of whether the sentences were

excessive.      Boone    filed     a   brief   claiming    trial   counsel    and

appellate counsel were ineffective for not arguing that he had a

defense of duress to the enhancement for obstruction of justice.

Finding no error, we affirm.

           We   find     the   ranges     of   imprisonment    were   properly

calculated under the sentencing guidelines.                 Thus, Myers’ and

Boone’s   sentence      at   the   low   end   of   the   guideline   range    of

imprisonment were reasonable.            United States v. Johnson, 445 F.3d

339, 341 (4th Cir. 2006).

           With respect to Boone’s claim counsel was ineffective,

because the record does not conclusively show that counsel was

ineffective, we will not review the issue and he should raise such

an issue in a 28 U.S.C. § 2255 (2000) motion.                United States v.

Richardson, 195 F.3d 192, 198 (4th Cir. 1999).

           Pursuant to Anders, we have examined the entire record

and find no meritorious issues for appeal.            Accordingly, we affirm


                                       - 3 -
the convictions and sentences.     We require counsel to inform the

clients, in writing, of their right to petition the Supreme Court

of the United States for further review.     If a client requests a

petition be filed, but counsel believes such a petition would be

frivolous, then counsel may move in this court for leave to

withdraw from representation.    Counsel’s motion must state that a

copy thereof was served on the client.       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid in the decisional process.



                                                           AFFIRMED




                                 - 4 -